USDC IN/ND case 2:20-cv-00328-TLS-JEM document 31 filed 04/19/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

    JENNAH M. GASKINS,

                      Plaintiff,

                         v.                                CAUSE NO.: 2:20-CV-328-TLS-JEM

    TIMOTHY F. ROSS, AMERITRANS
    GROUP, INC., OC TRANSPORTATION,
    INC., and THE MASON AND DIXON
    LINES INCORPORATED a/k/a
    UNIVERSAL INTERMODAL SERVICES,
    INC.,

                       Defendants.

                                      OPINION AND ORDER

        This matter is before the Court on a Stipulation to Dismiss [ECF No. 30], filed on April

7, 2021. Therein, the parties seek to dismiss without prejudice the claims against Defendant The

Mason and Dixon Lines Incorporated a/k/a Universal Intermodal Services, Inc.1 Although not

specified, as every party who has appeared signed the Stipulation, it appears to fall under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

        However, the Seventh Circuit Court of Appeals has held that the proper procedure for

dismissal of individual parties or claims is by amending the pleadings under Federal Rule of

Civil Procedure 15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor

v. Brown, 787 F.3d 851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a

plaintiff to amend his complaint—including by adding or dropping parties and claims—as a

matter of right in some situations and by court order in others” and reminding district courts to


1
 The Stipulation refers to these entities separately. However, the current Complaint governs, and so the
Court refers to a single entity – The Mason and Dixon Lines Incorporated a/k/a Universal Intermodal
Services, Inc.
USDC IN/ND case 2:20-cv-00328-TLS-JEM document 31 filed 04/19/21 page 2 of 2




use Rule 15(a) rather than Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. &

Proc. Civ. § 1479 (3d ed.).

       Accordingly, the Court STRIKES the Stipulation to Dismiss [ECF No. 30]. Pursuant to

Federal Rule of Civil Procedure 15(a)(2), the Court GRANTS the Plaintiff leave to file, on or

before May 3, 2021, an amended complaint to drop Defendant The Mason and Dixon Lines

Incorporated a/k/a Universal Intermodal Services, Inc. as a party.

       SO ORDERED on April 19, 2021.

                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
